FILED
                                                            FEBRUARY 8, 2022
                                                        In the Office of the Clerk of Court
                                                       WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )         No. 37522-6-III
                                              )
                     Respondent,              )
                                              )
              v.                              )         UNPUBLISHED OPINION
                                              )
GUSTAVO TAPIA RODRIGUEZ,                      )
                                              )
                     Appellant.               )

       LAWRENCE-BERREY, J. — Gustavo Tapia Rodriguez appeals after a jury found

him guilty of the aggravated first degree murder of Arturo Sosa and the first degree

kidnapping and the first degree assault of Jose Cano Barrientos. We affirm Tapia

Rodriguez’s convictions, but remand for the trial court to apply the correct same criminal

conduct test to the kidnapping and assault convictions and to correct a scrivener’s error.

                                          FACTS

       Eustolia Campuzano had been in a relationship with Arturo Sosa for almost three

years before breaking up with him in November 2016. Campuzano moved out of the

home they shared together and into Paula Rodriguez’s home.
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


      Ms. Rodriguez informed Campuzano that she knew some people who could scare

Sosa. Ms. Rodriguez took Campuzano to see these people: Fernando Marcos Gutierrez

and Gustavo Tapia Rodriguez. Campuzano told these men about Sosa and how she

wanted to scare him.

      Gutierrez and others developed a plan. Gutierrez told Julio Albarran Varona that

he, Albarran Varona, Tapia Rodriguez, and Ambrosio Villanueva were going to beat up

Sosa for hitting Campuzano and causing two screws to be placed into her jaw. On the

evening of December 8, 2016, these four men and Salvador Gomez armed themselves

with guns and went to Ms. Rodriguez’s home. Gutierrez had a .40 caliber handgun.

Tapia Rodriguez had a .45 caliber handgun.

      Tapia Rodriguez told Campuzano they were going to scare Sosa. Most of them

drank alcohol and consumed crystal methamphetamine throughout the night.

      In the early morning hours of December 9, 2016, Tapia Rodriguez, Gutierrez,

Villanueva, Albarran Varona, and Campuzano got into Tapia Rodriguez’s GMC Yukon

and drove to Sosa’s house. They parked on the side of the road near the house until Sosa

and a second person, Jose Cano Barrientos, left the house in the Cano Barrientos’s Ford

Explorer. Tapia Rodriguez and his crew followed in the Yukon.




                                             2
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       After they reached the highway, Tapia Rodriguez began flashing his lights on and

off until Cano Barrientos pulled over to see if something was wrong. Tapia Rodriguez

parked his Yukon behind Cano Barrientos’s Explorer.

       Three or four men exited the Yukon, all armed with firearms equipped with

silencers. Tapia Rodriguez and Gutierrez approached Cano Barrientos’s vehicle with

guns drawn; Tapia Rodriguez went to the driver’s side and Gutierrez went to the front

passenger side. They ordered Cano Barrientos and Sosa out of the Explorer at gunpoint.

Deoxyribonucleic acid (DNA) taken from the outside front passenger door handle of

Cano Barrientos’s vehicle matched Gutierrez’s DNA.

       Tapia Rodriguez and Gutierrez ordered Cano Barrientos and Sosa to kneel

between the two vehicles. They told Cano Barrientos and Sosa, “Te voy matar,” which

means, “I’m going to kill you.” Report of Proceedings (RP)1 at 1198. They cocked their

guns and pointed them at the heads of Cano Barrientos and Sosa.

       By this time, the plan to beat up Sosa had changed to killing both men. Tapia

Rodriguez later remarked to Albarran Varona, “[S]ometimes when things don’t work out

the right way, people have to die.” RP at 926.



       1
        “RP” references are to the verbatim report of proceedings of the trial unless
otherwise indicated.

                                             3
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       Realizing that both men were about to be killed, Albarran Varona warned Tapia

Rodriguez that there was traffic on the highway. The armed men then loaded Cano

Barrientos and Sosa into the back seat of Cano Barrientos’s Explorer.

       Cano Barrientos sat in the back driver’s-side seat, Sosa sat in the back center seat,

and Tapia Rodriguez sat in the back passenger-side seat next to Sosa, pointing a gun at

him and Cano Barrientos. Albarran Varona was in the driver’s seat, holding a pistol with

a chambered round. Gutierrez, Villanueva, and Campuzano were in Tapia Rodriguez’s

Yukon, the lead vehicle, while Albarran Varona followed in Cano Barrientos’s Explorer.

       About one mile down the road, Sosa and Cano Barrientos tried to wrestle the gun

from Tapia Rodriguez. While driving, Albarran Varona pointed his pistol at Sosa. Cano

Barrientos then began choking Albarran Varona so he would not shoot Sosa. Albarran

Varona fired his gun and the bullet hit Cano Barrientos in his upper chest, near his

collarbone, causing him to collapse between the two front seats. Once Albarran Varona

regained control of the car, he looked back, and saw Tapia Rodriguez put his gun to

Sosa’s head and shoot three times.

       With Gutierrez’s help, the men got their guns, some shell casings, and a magazine

and left in Tapia Rodriguez’s Yukon. Before leaving, Gutierrez made Campuzano look at

Sosa’s body and threatened to kill her if she said anything.


                                             4
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       Cano Barrientos survived. Sosa died.

       Charges

       The State charged Tapia Rodriguez and Gutierrez with first degree murder (by all

alternative means), second degree murder (with intentional murder and felony murder

alternatives), first degree assault, and first degree kidnapping. In addition, the State

alleged multiple aggravators and enhancements, and provided notice to Tapia Rodriguez

that it would seek an aggravated murder sentence.

       Albarran Varona was not charged but agreed to testify against Tapia Rodriguez

and Gutierrez in exchange for a plea deal in a different murder case.

       Jury Voir Dire

       During voir dire, venire juror 16 expressed his opinion, that, as an immigrant from

Russia, he experienced prejudice and hostility from others. He admitted he had racist

thoughts when he was younger but his feelings changed because he kept an open mind

and became more educated and aware. When jurors were asked whether anyone was

going to hold Tapia Rodriguez’s Mexican name or heritage against him, no one, including

juror 16, answered affirmatively. However, when asked if everyone felt comfortable not

delving into immigration issues because they lacked relevance to the case, juror 16 said,

“Given that I came to this country legally, I think it will bother me.” RP at 507. “It


                                              5
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


would influence my decision, I would think.” Id. Following up on juror 16’s comments,

defense counsel clarified that Tapia Rodriguez’s immigration status is irrelevant to both

the facts and the charges the State would be trying to prove. Juror 16 responded, “Sure, I

think that thought would still linger in the back of my mind.” Id. at 508. Defense counsel

then asked, “Would you hold that against him?” And juror 16 answered, “Yes.” Id.

Juror 16 then said it might be problematic for him to ignore the immigration issue even if

the judge instructed him to ignore it. He explained why it would be difficult for him to

set aside his opinion on illegal immigration:

               JUROR [16]: Sure. Because this large part, myself and my family
       came here legally, and it was very hard to do so. We followed the proper
       channels to get to this country legally. And so when you see somebody do
       it illegally, it doesn’t matter what skin color they are, they’re coming from
       Canada, it doesn’t matter. If they’re doing something illegally, they’re
       breaking the law, they’re breaking the law in this country.

Id. at 508-09. He acknowledged that there are justifications—such as genocide or gang

infestation—for fleeing a dangerous country and such justifications would possibly

change his mind. Yet, even knowing there is a possibility that the defendant might have

fled a dangerous country, juror 16 would hold it against Tapia Rodriguez. Finally, when

defense counsel asked, “[I]s there anything we could convince you or say to you, even

with the judge’s instruction, say, you shouldn’t hold that, that shouldn’t be a factor,” juror




                                                6
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


16 said, “I’m ready to listen.” Id. at 510. He admitted he had already judged Tapia

Rodriguez “[t]o some degree,” but repeated, “Like I said, I’m willing to listen.” Id.

       Counsel for the State and the codefendants challenged several jurors for cause, but

none challenged juror 16 for cause. Counsel also exercised their peremptory challenges,

but none exercised a peremptory challenge to remove juror 16. Each attorney confirmed

that the jury ultimately empaneled, which included juror 16, was the jury he selected.

       Pretrial Motions in Limine

       In pretrial proceedings, Tapia Rodriguez moved to prohibit Albarran Varona’s

former defense attorney, Smitty Hagopian, from testifying. The State intended, through

Hagopian, to show that Albarran Varona’s testimony was credible because the story he

told during his free talk was consistent with the State’s investigation, even though the

State had not made its investigatory records available to Hagopian or Albarran Varona.

The court identified Albarran Varona’s credibility as the central issue and found the

expected testimony was factual and not improper bolstering or vouching. Based on its

findings, the court denied the defense’s motion in limine.

       During trial, defense counsel elicited testimony from Albarran Varona that

Hagopian had prepared him for a free talk with law enforcement and went through the

facts of this case.


                                             7
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       Hagopian testified he had previously represented Albarran Varona in a murder

case and worked out a plea agreement with the State. Part of the agreement required

Albarran Varona to tell the State everything he knew about any crimes of which he was

aware. Hagopian had no discovery from the State related to the present case, so he had no

evidence to share with his client before the free talk with law enforcement. Hagopian sat

in on the free talk and heard Albarran Varona reiterate what he had previously heard from

his client. As explained in the State’s closing argument, the information provided by

Albarran Varona in the free talk was consistent with its evidence.

       State’s Closing Argument

       During closing arguments, the State argued that the jury could evaluate Albarran

Varona’s credibility by comparing it to other evidence:

              Let’s talk about what incentives he had, whether we can evaluate
       whether he’s telling the truth. Look at the other evidence. Does his
       testimony match the evidence? He told us where Zapato went up to the car.
       Oh, guess what, his DNA is there. He told us where Tapia—actually I
       made a mistake, you recall in the jury instructions, listen to what the
       evidence is, not what we said. I made a mistake in opening when I said
       Tapia’s fingerprint was on the driver’s side, when it was on the passenger
       side. But it’s right where it would be if he was getting into the back seat of
       the car, like everybody testified to, and quote, reaching up to close that
       door. It was his right middle finger, right where it would be.
              You know, if [Albarran Varona] really wanted to, could he have
       made up a better lie for us? Absolutely. You know what’s better for our
       case? [Had Gutierrez been] the driver. That would have been so easy for
       him to make up. He could have just said [the defendants] told me what

                                             8
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       happened in the car and told us the exact same story. He didn’t. It would
       have been better for him, it would have been better for us. He didn’t.
              He said, I was the driver in the car, I shot [Cano Barrientos]. Why
       would he say that if it wasn’t true?
              We also held back details. We held back about the fight in the car.
       We held back about biting and choking. That was on purpose. To test his
       credibility, to test whether he was going to tell us the truth.

RP at 2703-04. During rebuttal, the State argued that Albarran Varona was afraid that he

would be killed if he testified for the State:

               You know, and we put [Albarran Varona]—we put a lot of people,
       the state does, we put them between a rock and a hard place. We say,
       cooperate with us or get this, or don’t cooperate with us and you get
       another—and you get a longer sentence. So he has a hard choice to make.
       He can cooperate with us and get 18 years, but he takes a risk when he does
       that, he’s going to get a shiv in the back. And that’s what he’s really scared
       of.
               The difference between 18 years and life doesn’t mean a whole hell
       of a lot if you’re dead, if you’ve been stabbed in the back in prison. That’s
       a decision he’s got to make. And that’s not an easy decision at all. It takes
       a long time to sort that out. It’s probably a harder decision that any of us
       will have to make in our lives. He put himself there. You shouldn’t feel
       sympathy for him. But it’s a tough decision.

RP at 2844-45.

       Jury Verdict

       The jury found Tapia Rodriguez and Gutierrez guilty on all counts. With respect

to Tapia Rodriguez’s first degree murder verdict, the jury also found all aggravating

factors present, it found unanimously that he acted with premeditated intent, that he


                                                 9
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


caused Sosa’s death in the course or furtherance of first degree kidnapping, and that he

engaged in conduct manifesting extreme indifference to human life, resulting in Sosa’s

death. Further, it returned special verdict findings that Tapia Rodriguez was armed with a

firearm when he committed murder, assault, and kidnapping and that he committed

murder in the course of, in furtherance of, or in immediate flight from first degree

kidnapping. All aggravating factors and special verdict findings were found unanimously

with regard to Gutierrez as well.

       Answering special verdict form 5, the jury found Tapia Rodriguez abducted Cano

Barrientos with intent to facilitate a second degree assault, inflict bodily injury, and inflict

extreme mental distress. The jury found the same for Gutierrez. Answering special

verdict form 11, it found Tapia Rodriguez committed kidnapping with intent to facilitate

second degree assault, inflict bodily injury, and inflict extreme mental distress on the

person. It found the same with respect to Gutierrez.

       Sentencing

       Tapia Rodriguez argued that his crimes of first degree assault and first degree

kidnapping against Cano Barrientos should be considered the same criminal conduct for

purposes of calculating his offender score and running the convictions concurrently. The




                                              10
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


trial court, however, applied the statutory intent analysis in State v. Chenoweth2 to

conclude that the crimes were not the same criminal conduct, consistent with the most

recently published Court of Appeals opinion in State v. Johnson.3 Concluding that “the

most recent published caselaw appears to apply this statutory element analysis versus the

objective factual analysis that was done previously,” the trial court found that the assault

and kidnapping offenses did not “match statutorily.” RP (Apr. 20, 2020) at 245-46. The

trial court reasoned:

       So, the—the element that is different here is the intent to inflict great bodily
       harm, which is an element that is separate and apart from the other charge.
       And when you do that objective statutory element review then, because
       there is a difference, it does not appear that they can be considered the same
       conduct, same criminal conduct.
               So, at this point I am going to make a decision in favor of the State
       on this issue and we’ll count those separately.

Id. at 246.

       The trial court sentenced Tapia Rodriguez to life without the possibility of parole

on the aggravated first degree murder conviction, 183 months on the first degree assault

conviction, 128 months on the first degree kidnapping conviction, and 15 years for the




       2
           State v. Chenoweth, 185 Wn.2d 218, 370 P.3d 6 (2016).
       3
        State v. Johnson, 12 Wn. App. 2d 201, 460 P.3d 1091 (2020), aff’d, 197 Wn.2d
740, 487 P.3d 893 (2021).

                                             11
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


firearm enhancements, all to run consecutively. The trial court dismissed the second

degree murder conviction.

                                       ANALYSIS

       A.     SUFFICIENT EVIDENCE SUPPORTS THE AGGRAVATED MURDER CONVICTION

       Tapia Rodriguez contends the State failed to produce sufficient evidence of

premeditation to support his aggravated first degree murder conviction. Only a

premediated murder can qualify for an aggravated sentence. State v. Irizarry, 111 Wn.2d

591, 593-94, 793 P.2d 432 (1988).

       When a defendant challenges the sufficiency of the evidence, the proper inquiry is

whether, after viewing the evidence in the light most favorable to the State, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). “[A]ll reasonable

inferences from the evidence must be drawn in favor of the State and interpreted most

strongly against the defendant.” Id. This court’s role is not to reweigh the evidence and

substitute its judgment for that of the jury. State v. Green, 94 Wn.2d 216, 221, 616 P.2d

628 (1980) (plurality opinion). Instead, because the jurors observed testimony firsthand,

this court defers to the jury’s decision regarding the persuasiveness and the appropriate




                                             12
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


weight to be given the evidence. State v. Thomas, 150 Wn.2d 821, 874-75, 83 P.3d 970

(2004).

       Here, the court instructed the jury on the definition of “premeditated:”

               Premeditated means thought over beforehand. When a person, after
       any deliberation, forms an intent to take human life, the killing may follow
       immediately after the formation of the settled purpose and it will still be
       premeditated.
               Premeditation must involve more than a moment in point of time.
       The law requires some time, however long or short, in which a design to kill
       is deliberately formed.

Clerk’s Papers (CP) at 418.

       At trial, Albarron Varona testified that the initial plan was to beat up Sosa. He

also testified that the plan changed by the time Tapia Rodriguez and Gutierrez brought

Sosa and Cano Barrientos out of the Explorer and made them kneel on the ground. When

asked if he knew why the plan had changed, he testified he did not know then, but Tapia

Rodriguez later told him, “[S]ometimes when things don’t work out the right way, people

have to die.” RP at 926.

       The State maintains that Tapia Rodriguez formed the premeditated intent to kill the

two men at or before the time he had them kneel between the parked vehicles, but

declined to do it there because of traffic. The facts and reasonable inferences construed

in the State’s favor support this. The men were then forced at gunpoint inside the back of


                                             13
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


Cano Barrientos’s Explorer. One mile down the road, Tapia Rodriguez shot and killed

Sosa when Sosa tried to disarm him.

       The State argues that simply because the premeditated killing occurred differently

than planned does not negate the fact it was premeditated. We agree. There is no

requirement that the plan for premeditated killing unfold seamlessly. Most do not. Many,

such as the one here, involve a struggle.

       We conclude that there is sufficient evidence that Tapia Rodriguez killed Sosa

with premeditated intent.

       Tapia Rodriguez alternatively argues, if sufficient evidence of premeditated intent

exists, then the Grant County Prosecutor’s Office abused its discretion in filing the

aggravated murder charge because the charged crime was not sufficiently outrageous.

The State makes a threshold argument that this court should decline to review this issue

because Tapia Rodriguez did not raise this claim of error in the trial court. Substantively,

it argues Tapia Rodriguez identifies no authority by which a court could overrule a

prosecutor’s charging decision when there is probable cause for the offense and to do so

would violate separation of powers. We can resolve his claim of error on the threshold

basis that it was not preserved.




                                             14
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       Subject to exceptions not argued here, an appellate court may refuse to review any

claim of error not raised in the trial court. State v. O’Hara, 167 Wn.2d 91, 97-98, 217

P.3d 756 (2009). Had the claim of error been raised below, the State could have argued

the charging decision was within its discretion; if the court was unpersuaded, the State

could have made a sufficient record to justify its discretionary decision to bring the

aggravated murder charge and to the extent the trial court might have been required to

enter factual findings, those findings could have been made. For these reasons, we

decline to review this claim of error.

       B.     TRIAL COUNSEL WAS NOT INEFFECTIVE FOR FAILING TO CHALLENGE OR
              REMOVE VENIRE JUROR 16

       Tapia Rodriguez next argues that defense counsel was ineffective for failing to

challenge or remove venire juror 16, who admitted he was biased against a person not

legally in the United States.

       To prevail on a claim of ineffective assistance of counsel, a defendant must

demonstrate that defense counsel’s representation was deficient, i.e., it fell below an

objective standard of reasonableness, and counsel’s deficient representation prejudiced

the defendant. State v. McFarland, 127 Wn.2d 322, 334-35, 899 P.2d 1251 (1995). If a

defendant fails to establish one prong of this test, the court need not consider the other

prong. State v. Hendrickson, 129 Wn.2d 61, 78, 917 P.2d 563 (1996).

                                             15
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       To establish ineffective assistance of counsel based on trial counsel’s performance

during voir dire, a defendant generally must demonstrate the absence of a legitimate

strategic or tactical reason for counsel’s performance. In re Pers. Restraint of Davis, 152

Wn.2d 647, 709, 101 P.3d 1 (2004). The failure of trial counsel to challenge a juror is not

deficient performance if there is a legitimate tactical or strategic decision not to do so.

State v. Alires, 92 Wn. App. 931, 939, 966 P.2d 935 (1998). We strongly presume

defense counsel’s performance was reasonable. State v. Grier, 171 Wn.2d 17, 33-34, 246

P.3d 1260 (2011).

       The State maintains that defense counsel decided to not challenge juror 16 for

cause or remove him with a peremptory challenge because counsel sought to persuade the

jury that a State’s witness—the surviving victim—was not legally in the United States

and that Tapia Rodriguez was born in Texas and thus was a United States citizen.

       During motions in limine, Mr. Gutierrez’s trial counsel indicated he would be

asking about the surviving victim’s immigration status and U Visa request. During cross-

examination, defense counsel in fact asked Cano Barrientos if he was an illegal immigrant

and asked about his U Visa request. All of the State’s civilian witnesses were Spanish

speaking.




                                              16
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


        Late in the trial, the State sought to admit Tapia Rodriguez’s fingerprint card.

Tapia Rodriguez sought to redact an alias listed on the card, and the State sought to redact

the listed place of birth, Texas. It was only after the State presented evidence that Tapia

Rodriguez was not born in Texas that the court excluded the place of birth listed on the

card.

        The record supports the State’s position that defense counsel’s decision not to

challenge or remove venire juror 16 was a strategic decision. We conclude that defense

counsel was not ineffective.

        Relatedly, Tapia Rodriguez argues the trial court should have sua sponte removed

venire juror 16. He quotes one aspect of State v. Lawler, 194 Wn. App. 275, 374 P.3d

278 (2016). We quote both aspects:

                Both RCW 2.36.110 and CrR 6.4(c)(1) create a mandatory duty to
        dismiss an unfit juror even in the absence of a challenge. . . .
                ....
                On the other hand, a trial court should exercise caution before
        injecting itself into the jury selection process . . .

               lest it interfere with a defendant’s right to control his defense.

                . . . Whether to keep a prospective juror on the jury panel or whether
        to dismiss a juror often is based on . . . trial counsel’s experience, intuition,
        strategy, and discretion. Trial counsel may have legitimate, tactical reasons
        not to challenge a juror who may have given responses that suggest some
        bias. A trial court that sua sponte excuses a juror runs the risk of disrupting
        trial counsel’s jury selection strategy.

                                               17
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


Id. at 284-85 (citation omitted). At trial, as is true in all aggravated first degree murder

trials, both defendants were represented by highly experienced defense counsel. We

conclude that the trial court acted prudently by not injecting itself into the jury selection

process.

       C.     SENTENCING ISSUES

       Tapia Rodriguez next argues the trial court abused its discretion at sentencing by

concluding that his convictions for first degree kidnapping and first degree assault of

Cano Barrientos were not the same criminal conduct. He also contends the trial court

erroneously failed to apply the merger doctrine to the various alternative means of first

degree murder found by the jury.

       Same Criminal Conduct: Whenever a person is convicted of two or more serious

violent offenses4 arising out of separate and distinct criminal conduct, the sentences must

be served consecutively to each other. RCW 9.94A.589(1)(b). Conversely, it stands to

reason, whenever a person is convicted of two or more serious violent offenses arising out

of the same criminal conduct, the sentences must be served concurrently. A trial court




       4
      First degree assault and first degree kidnapping are serious violent offenses.
See RCW 9.94A.030(46)(a)(v), (vi).

                                              18
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


abuses its discretion if it applies the wrong legal standard. State v. Sisouvanh, 175 Wn.2d

607, 623, 290 P.3d 942 (2012).

       The State accurately notes that courts have applied different tests in analyzing

same criminal conduct. The inconsistency arises because of two arguably irreconcilable

Supreme Court cases. Both cases apply different same criminal conduct tests.

       In State v. Dunaway, 109 Wn.2d 207, 214-15, 743 P.2d 1237 (1987), the court

held that the same criminal conduct test turns on whether the defendant’s objective

criminal intent changed from one crime to the next. Later, in State v. Chenoweth, 185

Wn.2d 218, 221, 370 P.3d 6 (2016), the court held that rape and incest charges arising

from the same incident are not the same criminal conduct because the legislature had

adopted distinct mens rea for each of the two offenses. More succinctly, Dunaway views

the same criminal conduct test as an inquiry into the defendant’s intent, while Chenoweth

views the same criminal conduct test as an inquiry into the statutory mens rea.

       We recently reconciled both cases in State v. Westwood, No. 37750-4-III, (Wash.

Ct. App. Dec. 16, 2021), http://www.courts.wa.gov/opinions/pdf/377504_pub.pdf. There,

we noted that the Supreme Court has continued to follow Dunaway and that Chenoweth

did not explicitly overrule Dunaway and its progeny. Westwood, slip op. at 10. We




                                            19
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


therefore limited Chenoweth to cases involving rape and incest. Id. at 10-11. The trial

court did not have the benefit of Westwood prior to sentencing.

       At sentencing, the trial court understandably applied the Chenoweth test, reasoning

that the most recent Court of Appeals authority controlled. We remand for the trial court

to determine same criminal conduct by applying the Dunaway test as more fully explained

in Westwood. If the trial court determines that Tapia Rodriguez’s first degree kidnapping

conviction and his first degree assault conviction arise out of the same criminal conduct,

these two offenses must be scored as one conviction and sentenced concurrently, not

consecutively.

       Merger: Tapia Rodriguez argues that the merger doctrine prohibited him from

being sentenced for aggravated first degree murder because the aggravating element—

first degree kidnapping—was also an element of the alternative means of first degree

murder, i.e., felony murder. He argues, “The first degree felony murder, as an alternative,

merged with the finding of premeditated first degree murder.” Br. of Appellant at 44.

We disagree.

       The Fifth Amendment [to the United States Constitution] protection from
       double jeopardy protects against multiple convictions for the same offense
       and multiple punishments for the same offense. Whalen v. United States,
       445 U.S. 684, 688, 100 S. Ct. 1432, 63 L. Ed. 2d 715 (1980). “The double
       jeopardy clause does not prohibit the imposition of separate punishments


                                            20
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       for different offenses.” State v. Noltie, 116 Wn.2d 831, 848, 809 P.2d 190
       (1991) (emphasis added).

State v. Arndt, 194 Wn.2d 784, 817, 453 P.3d 696 (2019).

       Tapia Rodriguez’s briefing focuses on his aggravated first degree murder

conviction and the alternative means charged and special allegations alleged to elevate

first degree murder to aggravated first degree murder, primarily the kidnapping special

allegation. Tapia Rodriguez, however, fails to identify multiple punishments imposed for

the aggravated first degree murder conviction. He was sentenced to life without parole

under count 1 and was not separately charged with, convicted of, or punished for

kidnapping Sosa or for any of the alternative means of committing first degree murder.

“‘Under the merger doctrine, when the degree of one offense [(e.g., first degree murder)]

is raised by conduct separately criminalized by the legislature [(e.g., first degree

kidnapping)], we presume the legislature intended to punish both offenses through a

greater sentence for the greater crime.’” Id. at 819 (quoting State v. Freeman, 153 Wn.2d

765, 772-73, 108 P.3d 753 (2005)). That is what occurred here. There is no merger

doctrine or double jeopardy error.




                                              21
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       Scrivener’s Error:

       The parties agree the judgment and sentence should be remanded to correct

paragraph 4.1(a) by removing and replacing an erroneous reference to count 2, which was

dismissed, with a proper reference to count 4.

       D.     PROSECUTORIAL MISCONDUCT CLAIM

       With very little analysis, Tapia Rodriguez contends the prosecutor engaged in

misconduct by making statements during closing argument that (1) argued facts not in

evidence in violation of an order in limine, (2) vouched for a State’s witness, and

(3) misled the jury about the facts and special verdict forms.

       To establish prosecutorial misconduct, Tapia Rodriguez must demonstrate that the

prosecutor’s conduct was improper and prejudiced his right to a fair trial. State v.

Jackson, 150 Wn. App. 877, 882, 209 P.3d 553 (2009). Prejudice is established only

where a substantial likelihood exists that the misconduct affected the jury’s verdict. Id. at

883. Where defense counsel fails to object to the prosecutor’s statement, reversal is

required only where the misconduct is so flagrant and ill intentioned that no instruction

could have cured the resulting prejudice. Id. The court reviews a prosecutor’s allegedly

improper statements made during closing argument in the context of the entire argument,

the issues in the case, the evidence addressed, and the jury instructions. Id.


                                             22
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       An appellant must provide “argument in support of the issues presented for review,

together with citations to legal authority and references to relevant parts of the record.”

RAP 10.3(a)(6). Here, Tapia Rodriguez cites legal authority and relevant parts of the

record but makes only conclusory statements that the prosecutor committed misconduct

based on the law and the record cited. He offers no argument on how the prosecutor’s

allegedly improper conduct prejudiced his right to a fair trial. Issues presented without

meaningful analysis need not be considered. State v. Rafay, 168 Wn. App. 734, 843, 285

P.3d 83 (2012); Norcon Builders, LLC v. GMP Homes VG, LLC, 161 Wn. App. 474, 486,

254 P.3d 835 (2011). Nevertheless, because Tapia Rodriguez received a sentence of life

without the possibility of parole, we use our discretion to consider the inadequately

argued issues.

       Facts Not in Evidence: First, Tapia Rodriguez argues that an order in limine

barred the prosecutor from eliciting testimony about Albarran Varona’s fear of reprisal

for testifying against Tapia Rodriguez and Gutierrez, that the prosecutor was prohibited

from asking a question during trial that elicited such testimony, and that the prosecutor,

nevertheless, argued Albarran Varona’s fear during closing argument. This is not an

accurate representation of the record.




                                             23
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       The record shows the trial court denied Tapia Rodriguez’s motion in limine to bar

Albarran Varona’s former defense attorney, Smitty Hagopian, from testifying that he

contacted the Washington Department of Corrections on his client’s behalf to allay his

client’s concerns about testifying. Moreover, the record shows defense counsel, not the

prosecutor, elicited testimony from Hagopian that formed the basis for the State’s closing

argument. During cross-examination, Tapia Rodriguez’s counsel asked Hagopian how he

prepared Albarran Varona for his free talk and, in relevant part, elicited the following

response:

              Secondly, with respect to these—your specific question, how do you
       prep your client for a free talk, in [Albarron Varona’s] case, we had to get
       over the hurdle of him knowing that he was going to be killed if he talked,
       and get him to the point where he would understand that it is better for him,
       legally better for him, to take the risk of telling on his co-defendants, than it
       was for him to just do down with the ship, as it were.

RP at 1042 (emphasis added). Based on this testimony, the prosecutor argued in closing

that Albarran Varona was risking “a shiv in the back” by becoming a State’s witness and

was scared to testify:

       So he has a hard choice to make. He can cooperate with us and get 18
       years, but he takes a risk when he does that, he’s going to get a shiv in the
       back. And that’s what he’s really scared of.
               The difference between 18 years and life doesn’t mean a whole hell
       of a lot if you’re dead, if you’ve been stabbed in the back in prison. That’s
       a decision he’s got to make. And that’s not an easy decision at all. It takes


                                              24
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       a long time to sort that out. It’s probably a harder decision than any of us
       will have to make in our lives. He put himself there.

RP at 2844. A prosecutor should not comment on matters outside the evidence. State v.

Schlichtmann, 114 Wn. App. 162, 58 P.3d 901 (2002). However, the State argued the

facts in evidence—facts the prosecutor did not elicit in violation of an order in limine.

Tapia Rodriguez cannot establish misconduct.

       Vouching: Tapia Rodriguez insists the prosecutor vouched for Albarran Varona’s

veracity during closing argument:

                He said, I was the driver in the car, I shot Rafa. Why would he say
       that if it wasn’t true?
                We also held back details. We held back about the fight in the car.
       We held back about biting and choking. That was on purpose. To test his
       credibility, to test whether he was going to tell us the truth.

RP at 2704. He argues that it is improper for the State to vouch for a government

witness’s credibility, such as when it places the prestige of the government behind the

witness or suggests that information not presented to the jury supports the witness’s

testimony. See State v. Smith, 162 Wn. App. 833, 849, 262 P.3d 72 (2011).

       Tapia Rodriguez does not explain how this closing argument shows the State

vouched for Albarran Varona or identify what information mentioned in the challenged

closing argument was not presented to the jury. Albarran Varona testified that he shot

Cano Barrientos. And extensive questioning of Hagopian elicited detailed testimony

                                             25
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


about what State information Albarran Varona did and did not have at the time of his free

talk with law enforcement. While it is misconduct for a prosecutor to state a personal

belief as to a witness’s credibility, the prosecutor has wide latitude to argue inferences

from the facts concerning witness credibility. State v. Allen, 176 Wn.2d 611, 631, 294

P.3d 679 (2013).

       When viewed in context, the prosecutor did not express a personal opinion about

Albarran Varona’s credibility. The prosecutor’s closing argument was made in the

context of the State’s encouragement that the jury should “[c]ross-check your

evidence”—that is, compare the evidence and testimonies of various witnesses when

determining credibility. RP at 2698. This was appropriate argument, not misconduct.

       Misleading Argument: Finally, Tapia Rodriguez argues that the prosecutor

misstated the evidence by claiming that .45-caliber casings recovered by law enforcement

were from Tapia Rodriguez’s gun. The prosecutor misstated what constitutes

premeditation versus extreme indifference. And the prosecutor conflated Cano

Barrientos’s kidnapping with Sosa’s kidnapping when discussing special verdict forms 5

and 11. He contends in conclusory fashion that conflating these matters prejudiced the

jury’s understanding of which form applied to which offense and which victim.




                                             26
No. 37522-6-III
State v. Gustavo Tapia Rodriguez


       Again, the State has wide latitude to argue reasonable inferences from the

evidence. State v. Thorgerson, 172 Wn.2d 438, 448, 258 P.3d 43 (2011). Here, the State

produced evidence at trial that Tapia Rodriguez was armed with a .45-caliber handgun

during the crimes against Sosa and Cano Barrientos, Sosa was shot with .45-caliber

bullets, Tapia Rodriguez picked up shell casings from Cano Barrientos’s vehicle, and a

.45-caliber shell casing was recovered from Tapia Rodriguez’s vehicle. The State’s

argument that the .45-caliber shell casings were from Tapia Rodriguez’s gun was a

reasonable inference based on the evidence.

       A prosecutor should not misstate the law. Schlichtmann, 114 Wn. App. 162; State

v. Huckins, 66 Wn. App. 213, 836 P.2d 230 (1992); State v. Browning, 38 Wn. App. 772,

689 P.2d 1108 (1984). However, Tapia Rodriguez does not argue how the State

misstated the differences between premeditation and extreme indifference. The court’s

instructions to the jury defined these legal terms and instructed the jury to disregard any

statement by the lawyers that was not consistent with its instructions. Tapia Rodriguez

fails to establish misconduct or resulting prejudice.

       Likewise, the court’s instructions to the jury were clear about the crimes to which

they applied, ameliorating any confusion that may have been caused by the prosecutor’s

closing argument. Special verdict form 5 concerned the first degree kidnapping charge.


                                             27
No. 37522-6-111
State v. Gustavo Tapia Rodriguez


The court instructed the jury about how to use it. The to-convict instruction for first

degree kidnapping expressly mentioned Cano Barrientos, alleviating any confusion that

special verdict form 5 also applied to the kidnapping charge concerning Cano Barrientos.

Similarly, special verdict form 11 concerned the aggravated first degree murder charge.

The evidence identified only one murder victim-Sosa. Tapia Rodriguez fails to show

the prosecutor committed misconduct and specifically fails to establish flagrant and ill-

intentioned misconduct.

      Affirm, but remand for resentencing and correction of scrivener's error.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          Lawrence-Berrey, J.

WE CONCUR:




OJdkw~. A-cJ=
Siddoway, A.CJ.                           Staab, J.




                                             28